UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6954


CHRISTOPHER GEORGE WASHINGTON,

                Petitioner – Appellant,

          v.

WALLENS RIDGE STATE PRISON,

                Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:09-cv-00560-HCM-TEM)


Submitted:   April 6, 2011                  Decided:   April 15, 2011


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher George Washington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher    George   Washington    seeks   to    appeal      the

district court’s order dismissing his 28 U.S.C. § 2254 (2006)

petition, without prejudice, for failure to comply with Rule

2(c) of the Rules Governing Section 2254 Cases in the United

States District Courts.       This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2006), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).              The order Washington seeks to

appeal is neither a final order nor an appealable interlocutory

or collateral order.        Accordingly, we dismiss the appeal for

lack of jurisdiction.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court    and    argument   would    not    aid   the

decisional process.

                                                                     DISMISSED




                                     2